Title: ——— Bailly aîné to the American Commissioners, 10 October 1778
From: Bailly, ——, aîné
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
Nantes Ce 10. 8bre 1778
La Reponse que me Raportent par le Courier de ce jour mes Banquiers et que vous leur aves fait a de quoy m’etonner. En vous faisant passer la lettre D’advis de votre representant a la Martinique Mr. Bingham, que Je trouvay dans Celle de Mr. J. Hurlot qui y est le mien, J’eus l’honneur de vous ecrire et de vous dire que je connoissois beaucoup M. Villiam Neveu de Monsr. Franklin a qui Il pouvoit mander de prendre chez moy Les informations que vous exigés et qui ne sont pas d’usage. Cependant quoique dans la lettre de 10.000 l.t. Je n’ay pas un sol D’interet Je me preté a ce que vous desirés En vous Remettant La lettre En original de M.J. Hurlot et qu’il vous plaira me Renvoyer soit sous couvert de M. de William ou de M. Schweighauzer si vous ne m’honores d’une Reponse. Mais je ne Renverray la lettre de 10.000 l.t. que quand vous m’aurés fait Scavoir que vous l’accueillerés d’une acceptation soit par vous ou par ceux que je viens de nommer cy dessus. J’ay l’honneur d’Estre avec Consideration Messieurs Votre tres humble serviteur
Bailly AINE

Toute reflexion faite je joins icy Messieurs la lettre de Change tirée sur vous par Mr. Bingham de 10000 l.t.
 
Endorsed: Bailly ainé Nantes 10. 8bre. 1778.
